United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.P., Appellant
and
U.S. POSTAL SERVICE, VEHICLE
MAINTENANCE FACILITY, Redding, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-2029
Issued: March 25, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 23, 2014 appellant filed a timely appeal from an August 26, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained back and leg pain causally related to factors of
his federal employment.
FACTUAL HISTORY
On June 2, 2014 appellant, then a 65-year-old lead automotive technician, filed an
occupational disease claim alleging that he experienced an exacerbation of back and leg pain
1

5 U.S.C. § 8101 et seq.

driving and using a clutch. He became aware of his condition on April 16, 2014 and attributed it
to his employment on May 19, 2014. Appellant did not stop work.
In a work status report dated May 20, 2014, Dr. Norman Kikuchi, Board-certified in
family medicine, diagnosed lumbago and lumbosacral spondylosis without myelopathy. He
found that appellant could perform modified duty with no lifting, pushing, or pulling over
50 pounds. In a duty status report dated May 20, 2014, Dr. Kikuchi diagnosed lumbago and
lumbar spondylosis. He checked “yes” that the history of injury provided by appellant
corresponded to that on the form of pain in the left leg and lower back after operating a tractor
with a standard transmission and clutch.
By letter dated June 16, 2014, OWCP requested that appellant submit additional factual
and medical information, including a detailed report from his attending physician addressing the
relationship between any diagnosed condition and the identified work factors.
In a narrative report dated May 20, 2014, received by OWCP on June 24, 2014,
Dr. Kikuchi related:
“Appellant reports lower back pain radiating down the left leg to the left lateral
ankle. He is vague as to the exact onset but present maybe several months. No
specific inciting physical event. [Appellant] denies any falls or blunt trauma and
denies any urinary or bowel incontinence. He works as a mechanic for the
[employing establishment] performing a lot of repetitive bending and lifting.”
Dr. Kikuchi noted that a magnetic resonance imaging (MRI) scan study performed
May 9, 2014 revealed disc bulging at L2-3 through L5-S1 with compression at the L5 nerve root,
facet arthropathy, and foraminal stenosis consistent with a 2013 examination. He also discussed
appellant’s history of a right laminectomy at L4-5 in 2011. Dr. Kikuchi diagnosed lumbago and
lumbosacral spondylosis without myelopathy and recommended evaluation by a neurosurgeon.
He provided lifting restrictions of not more than 50 pounds.
In a progress report dated July l, 2014, Dr. Kikuchi indicated that a neurosurgeon
recommended steroid injections.2 He provided findings on examination and diagnosed lumbago
and lumbosacral spondylosis without myelopathy with work restrictions of no lifting, pushing, or
pulling over 50 pounds.
On July 2, 2014 Dr. Kikuchi discussed appellant’s history of low back pain radiating
through his left leg for the past few months. He noted that there was no specific event that
caused the pain but that appellant “believes it is due to repetitive bending and lifting from his job
as a mechanic.” Dr. Kikuchi stated, “It is my professional opinion that [appellant’s] medical
condition is caused from cumulative trauma due to repetitive bending and lifting during his work
as a mechanic.”
On July 8, 2014 appellant related that he experienced pain radiating from his left buttocks
into his left foot that began after he drove a transport truck with an “uncomfortable seat and
2

In a progress report dated May 28, 2014, Dr. Kikuchi reviewed appellant’s prescription medications.

2

heavy clutch.” He related that he drove the truck three times in April 2014 and on the third trip
felt a back twinge that steadily worsened.
In a progress report dated August 12, 2014, Dr. Kikuchi noted that appellant’s condition
had improved after a steroid injection. He diagnosed lumbago and lumbosacral spondylosis and
found that appellant could work with no lifting, pushing, or pulling over 50 pounds. On
August 13, 2014 Dr. Kikuchi amended the work restrictions to include a prohibition against
driving commercial vehicles.
By decision dated August 26, 2014, OWCP denied appellant’s claim as the medical
evidence was insufficient to establish a diagnosed condition causally related to the accepted
work factor. It noted that he attributed his condition to driving a company transport truck with a
difficult clutch and uncomfortable seat from April 10 through 16, 2014, but the medical evidence
did not address the identified work factor.
On appeal, appellant relates that his back surgeon opined that his condition was work
related. He asserts that he continues to experience problems from the injury.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed;6 (2) a
factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition;7 and (3) medical evidence establishing that
the diagnosed condition is causally related to the employment factors identified by the claimant.8
The medical opinion must be one of reasonable medical certainty and must be supported by

3

Supra note 1.

4

Tracey P. Spillane, 54 ECAB 608 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

5

See Alvin V. Gadd, 57 ECAB 172 (2005); Ellen L. Noble, 55 ECAB 530 (2004).

6

Michael R. Shaffer, 55 ECAB 386 (2004).

7

Marlon Vera, 54 ECAB 834 (2003); Roger Williams, 52 ECAB 468 (2001).

8

D.D., 57 ECAB 734 (2006); Roy L. Humphrey, 57 ECAB 238 (2005).

3

medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the claimant.9
ANALYSIS
Appellant attributed his back and leg pain to driving a truck with a difficult clutch and
uncomfortable seat three times in April 2014. OWCP accepted the occurrence of the claimed
employment factors. The issue, therefore, is whether the medical evidence establishes a causal
relationship between the claimed conditions and the identified employment factors.
On May 20, 2014 Dr. Kikuchi evaluated appellant for low back pain radiating through the
left leg beginning three months earlier with no definite “inciting physical event.” He noted that
appellant performed bending and lifting in his job as a mechanic at the employing establishment.
Dr. Kikuchi reviewed the findings from a May 9, 2014 MRI scan study showing bulging discs at
L2-3 through L5-S1 compressing the L5 nerve root, facet arthropathy, and foraminal stenosis.
He further discussed appellant’s history of a 2011 right lumbar laminectomy at L4-5.
Dr. Kikuchi diagnosed lumbago and lumbosacral spondylosis without myelopathy. In a work
status report dated May 20, 2014, he determined that appellant could work with restrictions of no
lifting, pushing, or pulling over 50 pounds. Dr. Kikuchi, however, did not address the cause of
the diagnosed conditions. Medical evidence that does not offer any opinion regarding the cause
of an employee’s condition is of diminished probative value on the issue of causal relationship.10
In a duty status report dated May 20, 2014, Dr. Kikuchi diagnosed lumbago and lumbar
spondylosis and checked “yes” that the history of injury provided by appellant corresponded to
that on the form of pain in the left leg and lower back after operating a tractor with a standard
transmission and clutch and provided work restrictions. The Board has held, however, that an
opinion on causal relationship which consists only of a physician checking “yes” to a medical
form question on whether the claimant’s condition was related to the history given is of little
probative value. Without any explanation or rationale for the conclusion reached, such report is
insufficient to establish causal relationship.11
Dr. Kikuchi’s July 1, 2014 progress note contained a diagnosis of lumbago and
lumbosacral spondylosis without myelopathy. He provided limitations of no lifting, pushing, or
pulling over 50 pounds. Dr. Kikuchi did not, however, address causation and thus his report is of
little probative value on the issue of causal relationship.12
On July 2, 2014 Dr. Kikuchi reported that appellant related a history of low back pain
radiating through the left leg for the past few months with no specific causative event. He noted
that appellant attributed it to his work duties of bending and lifting. Dr. Kikuchi opined that
9

Id.

10

S.E., Docket No. 08-2214 (issued May 6, 2009); Conard Hightower, 54 ECAB 796 (2003).

11

Deborah L. Beatty, 54 ECAB 334 (2003) (the checking of a box “yes” in a form report, without additional
explanation or rationale, is insufficient to establish causal relationship).
12

See Conard Hightower, supra note 10.

4

appellant’s condition resulted from “cumulative trauma due to repetitive bending and lifting
during his work as a mechanic.” He did not, however, rely on the history of injury provided by
appellant of sustaining back and leg pain after driving a truck with a hard clutch. Consequently,
Dr. Kikuchi’s report is of diminished probative value.13 Further, he provided no rationale for his
opinion that appellant’s condition arose from repetitive bending and lifting at work. A mere
conclusion without the necessary rationale explaining how and why Dr. Kikuchi believes that a
claimant’s accepted exposure could result in a diagnosed condition is not sufficient to meet a
claimant’s burden of proof.14
In a progress report dated August 12, 2014, Dr. Kikuchi again diagnosed lumbago and
lumbosacral spondylosis and found that appellant could work with no lifting, pushing, or pulling
over 50 pounds. On August 13, 2014 he found that appellant could not drive a commercial
vehicle. Again, however, Dr. Kikuchi did not address causation and thus, as previously
discussed, his opinion is of diminished probative value.
On appeal, appellant argues that his back surgeon determined that his condition was work
related and notes that he continues to experience problems. An award of compensation,
however, may not be based on surmise, conjecture, speculation, or upon his own belief that there
is a causal relationship between his claimed condition and his employment.15 Appellant must
submit a physician’s report in which the physician reviews those factors of employment
identified by him as causing his condition and, taking these factors into consideration as well as
findings upon examination and the medical history, explain how employment factors caused or
aggravated any diagnosed condition and present medical rationale in support of his or her
opinion.16 He failed to submit such evidence and, therefore, failed to discharge his burden of
proof.
Appellant submitted new evidence on appeal. The Board has no jurisdiction to review
new evidence on appeal.17 Appellant may submit new evidence or argument with a written
request for reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C.
§ 8128 and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that he sustained back and leg pain
causally related to factors of his federal employment.

13

Joseph M. Popp, 48 ECAB 624 (1997) (a medical opinion must be based on a complete and accurate factual
history).
14

See Beverly A. Spencer, 55 ECAB 501 (2004).

15

D.E., 58 ECAB 448 (2007); George H. Clark, 56 ECAB 162 (2004); Patricia J. Glenn, 53 ECAB 159 (2001).

16

D.D., 57 ECAB 734 (2006); Robert Broome, 55 ECAB 339 (2004).

17

See 20 C.F.R. § 501.2(c)(1).

5

ORDER
IT IS HEREBY ORDERED THAT the August 26, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 25, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

